Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 1 of 24 PageID 1987



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


 JAY E. REESE, individually and on                  CASE NO.: 6:17-cv-1574-Orl-41GJK
 behalf of all those similary situated,

                        Plaintiff,
 vs.

 FLORIDA BC HOLDINGS, LLC
 d/b/a SYNERGY EQUIPMENT,

                        Defendant.

 AND

 RONALD WARD, individually and on                   CASE NO.: 6:18-cv-459-Orl-41GJK
 behalf of all those similary situated,

                        Plaintiff,
 vs.

 FLORIDA BC HOLDINGS, LLC
 d/b/a SYNERGY EQUIPMENT,

                   Defendant.
 ____________________________________________/

       SALES COORDINATORS’ MOTION FOR ATTORNEY’S FEES AND COSTS

        Sales Coordinators, JAY E. REESE and RONALD WARD, individually and on behalf of

 the other thirteen (13) Sales Coordinators, (collectively “Sales Coordinators”), pursuant to the

 Parties’ Settlement Agreement and 29 U.S.C. § 216(b), hereby submit their Motion for Attorneys’

 Fees and Costs, and in support state:

                                     I.   INTRODUCTION

        The purpose of the Fair Labor Standards Act (“FLSA”) is to protect workers from

 substandard wages and oppressive working conditions. See Barrentine v. Arkansas-Best Freight



                                                1
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 2 of 24 PageID 1988



 System, Inc., 450 U.S. 728, 739 (1981). It was enacted to remedy labor conditions that are

 detrimental to the maintenance of the minimum standard of living necessary for health, efficiency,

 and the general well-being of America’s work force. See Id.          Thus, the FLSA imposes a

 “premium” for every hour worked in excess to the statutory standard of a forty (40) hour

 workweek. See 29 U.S.C. § 207. By enacting the foregoing, Congress has required that if an

 employer has an employee working greater than forty (40) hours in a workweek to the detriment

 of the employee’s health and wellbeing, the employer must pay the employee at a premium rate of

 not less than one and one-half times the employee’s regular rate of pay. See 29 U.S.C. § 207.

 Enforcement of the FLSA not only protects the individual employee, it all protects our society at

 large. This is because “the denial of a living wage is not only detrimental to [employee’s] health

 and well-being but casts a direct burden for their support upon the community. What these workers

 lose in wages the taxpayers are called upon to pay.” West Coast Hotel Co. v. Parrish, 300 U.S.

 379, 399 (1937)(Hughes, C.J).

        In these consolidated cases, Synergy “was put on notice that it will no longer be permitted

 to sit idle while employees are forced to work overtime without compensation.” Perdomo v. Sears,

 Roebuck Co., 13 Fla. Law Weekly Fed. D. 152, 1999 U.S. Dist. LEXIS 20881 *15 (M.D. Fla. Dec.

 3, 1999). In response to this notice, Synergy has fought hard since the inception of these cases.

 For instance, when the Sales Coordinators moved for conditional certification in each of these

 cases, Synergy vigorously contested it.

        In Reese, the Report and Recommendation granted the Sales Coordinators partial

 conditional certification. (Reese at Doc. 49). Which resulted in Mr. Ward filing his subsequent

 action since his employment with Synergy was not entirely encompassed within Reese’s class

 definition. Mr. Ward worked outside Synergy’s Orlando and Daytona locations.



                                                 2
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 3 of 24 PageID 1989



        Once Mr. Ward’s motion for conditional certification was denied without prejudice, (Ward

 at Doc. 2), Synergy shifted gears in an attempt to dissuade people from joining the proposed class

 by issuing checks to putative class members. These checks themselves were improperly issued in

 that Synergy failed to pay its tax obligations by paying a lump sum amount to the Sales

 Coordinators without paying taxes on the unpaid overtime wage payments. By not paying the

 Sales Coordinators appropriately under the FLSA, Synergy received an interest-free and tax-free

 loan. Furthermore, by shifting the payment of taxes to the Sales Coordinators, Synergy violated

 the long-standing principle of FLSA law that overtime wages must be paid “free and clear.” See

 29 C.F.R. § 531.35 (“paid finally and unconditionally and free and clear.”).           The Sales

 Coordinators contested this attempt by Synergy to change its litigation strategy and moved forward

 with conditionally certifying the class.

        Between the Reese and Ward cases, the Court ultimately certified two classes. One class

 consisting of all employees of Synergy who: (1) are or were employed by Synergy as “Sales

 Coordinators” during the preceding three years; (2) were misclassified as exempt from the FLSA;

 and (3) worked more than forty hours in a work week without being paid proper overtime

 compensation. The second class consisting of all employees of Synergy who: (1) are or were

 employed by Synergy as Sales Coordinators since November 2016; (2) worked more than forty

 hours in a work week; and (3) did not receive proper overtime because: (a) Synergy failed to

 include all weekly remuneration in Sales Coordinator’s regular rate of pay when calculating the

 overtime rate and (b) failed to include all hours worked when calculating overtime. (See Ward at

 Doc. 33); (Reese at Doc. 49).



 .



                                                 3
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 4 of 24 PageID 1990



        Eventually, the Sales Coordinators also moved for partial summary judgment. (Reese at

 Doc. 82). Although Synergy opposed the Sales Coordinators’ motion, (Reese at Doc. 89), the

 Court nevertheless granted the motion in part concluding that: (1) Synergy could not rely upon 29

 U.S.C. § 207(i) as a defense to liability, (Reese at Doc. 104 at 19-25); (2) Synergy could not rely

 upon 29 U.S.C. § 259 as a defense to liability, (Reese at Doc. 104 at 27-29); (3) Synergy could not

 rely upon the fluctuating workweek method of paying overtime pursuant to 29 C.F.R. § 778.114(a)

 for overtime owed to the Sales Coordinators prior to November 2016, (Reese at Doc. 104 at 30-

 32);1 (4) Synergy had violated the recordkeeping requirements of the FLSA prior to November

 2016, see 29 U.S.C. § 211(c), (Reese at Doc. 104 at 33-36); and (5) that the Anderson burden of

 proof applied to the Sales Coordinators claim prior to November 2016, (Id.).2

        This was a factually difficult case to litigate. The Sales Coordinators asserted off-the-clock

 claims which are difficult to prove. Due to the lack of documentary evidence, the case relied

 substantially on the testimony of the Sales Coordinators regarding the off-the-clock work. Thus,

 in depositions Synergy aggressively contested the Sales Coordinators’ credibility.

         Ultimately, on February 25, 2020, after approximately ten (10) hours of mediation,3

 Synergy agreed to pay the Sales Coordinators the aggregate amount of $100,000.00 in unpaid

 overtime wages. (See Motion for Approval of Settlement, Stipulated Judgment, and for Dismissal

 with Prejudice). Synergy also agreed to allow the Court to determine the reasonable amount of




 1
   The Court appeared to leave open the issue of utilizing another half-time method of calculating
 damages besides 29 C.F.R. § 778.114(a). (See Doc. 104 at 33, n.8).
 2
   A quick look at the Reese and Ward dockets demonstrate there are over 165 docket entries.
 There were numerous motions, memorandums of law, responses, and oppositions filed in this
 case. There were numerous rounds of interrogatories, request for production, and request for
 admissions. The Parties took thirteen (13) separate depositions.
 3
   This was the third time these cases had been mediated.
                                                  4
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 5 of 24 PageID 1991



 attorney’s fees and costs. (Id. at 15). The Sales Coordinators now seek their attorney’s fees and

 costs pursuant to the settlement agreement and 29 U.S.C. § 216(b).

                                         II.    ANALYSIS

        29 U.S.C. § 216(b) provides that “[t]he court … shall, in addition to any judgment awarded,

 allow a reasonable attorney’s fees to be paid by the defendant and costs of the action.” (emphasis

 added). Thus, “[p]revailing plaintiffs are automatically entitled to attorney’s fees and costs under

 the FLSA….” Dale v. Comcast Corp, 498 F.3d 1216, 1223 n.2 (11th Cir. 2007).

 A.     Entitlement to Attorney’s Fees and Costs

        The Sales Coordinators are entitled to attorney’s fees and costs for four reasons. First, a

 Court’s determination that an FLSA settlement is fair and reasonable is sufficient to grant

 prevailing party status on an FLSA Plaintiff. See Johnson v. Bay Bays Chicken & Waffles, LLC,

 Case No: 17-cv-80021-Marra/Mattheman, 2017 WL 5952895 *4 (S.D. Fla. Nov. 6, 2017)(“the

 Court granted Plaintiff’s Motion for Approval of Settlement awarding Plaintiff a fair and

 reasonable settlement, so he is the prevailing party under the FLA statute and is entitled to recover

 reasonable attorney’s fees.”); accord Esparza v. Kostmayer Constr., LLC., 2017 WL 3336500 *1-

 2 (E.D. La. Aug. 3, 2017). Thus, since the Parties have submitted the settlement to the Court for

 a reasonableness determination, the Sales Coordinators are prevailing parties and thus entitled to

 attorney’s fees and costs. Second, the Sales Coordinators obtained partial “summary judgment”

 on 29 U.S.C. § 207(i), 29 U.S.C. § 259, and Synergy’s 29 U.S.C. § 211(c) violation which confers

 prevailing party status on them. (Reese at Doc. 104); see e.g. Myricks v. Fed. Res. Bank of Atlanta,

 480 F.3d 1036, 1043 (11th Cir. 2007)(concluding that a party that prevailed on an affirmative

 defense is a prevailing party); Head v. Medford, 62 F.3d 351, 354-355 (11th Cir. 1995)(“A party

 who has obtained some relief usually will be a regarded as the prevailing party….”)(citation and



                                                  5
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 6 of 24 PageID 1992



 quotations omitted). Third, the Parties have agreed that the Sales Coordinators are entitled to a

 reasonable attorney fee and costs. (See Motion for Approval of Settlement, Stipulated Judgment,

 and for Dismissal with Prejudice at 15)(“The Parties have agreed that the Sales Coordinators are

 entitled to reasonable attorney’s fees and costs….”). Finally, the Parties have agreed to the entry

 of a stipulated judgment consistent with Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1353

 (11th Cir. 1982)(Approval of a FLSA settlement has the Parties presenting the district court a

 proposed settlement and the district court entering a stipulated judgment after scrutinizing the

 settlement for fairness). Thus, the Sales Coordinators are entitled to reasonable attorney’s fees

 and costs.

 B.     Reasonable Attorney’s Fees

        “The most useful starting point for determining the amount of a reasonable fee is the

 number of hours reasonably expended in the litigation multiplied by a reasonable hourly rate.”

 Hensley v. Eckerhart, 461 U.S. 424 (1983); Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th

 Cir. 2008). The product of this formula is the lodestar, which is “the guiding light of our fee-

 shifting jurisprudence.” Perdue v. Kenny A., 559 U.S. 542, 551 (2010). There is a “strong

 presumption,” that the lodestar amount, without any adjustment, is the reasonable fee award. City

 of Burlington v. Dague, 505 U.S. 557, 562 (1992); Bivins, 548 F.3d at 1350 (“The product of these

 two figures is the lodestar and there is a ‘strong presumption’ that the lodestar is the reasonable

 sum the attorney deserves.”).

        1.      Reasonable Hourly Rates

                a.     Mr. Scott C. Adams, Esq.

        Mr. Adams has been practicing law for 18 years. (See Adams Aff. at ¶ 6)(Exhibit “A”).

 After he graduated law school, he clerked for the Honorable Melanie May of Florida’s Fourth



                                                 6
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 7 of 24 PageID 1993



 District Court of Appeal. (Id.). He is rated AV Preeminent by Martindale–Hubbell. (Id. at ¶ 11).

 He is a Partner of his own law-firm. (Id. at ¶ 9). Mr. Adams has lectured on the topic of Aggregate

 Litigation Pursuant to the Fair Labor Standards Act. (Id. at ¶ 9). He has also been lead counsel

 on numerous collective actions and multi-plaintiff cases brought pursuant to the Fair Labor

 Standards Act in the Middle District of Florida. (Id. at ¶ 12).4 He requests an hourly rate in the

 amount of $325.00.

        An hourly rate of $325.00 for Mr. Scott C. Adams, Esq is reasonable. First, Mr. Adams

 requested hourly rate of $325.00 as an eighteen (18) year attorney is consistent with awards for

 attorneys with similar experience in the Middle District of Florida. See e.g. Townsend v. Let’s of

 Ocala, LLC., Case No.: 5:14-cv-611-Oc-34PRL, 2015 WL 4591927, 2015 U.S. Dist. LEXIS

 101113 *4 (M.D. Fla. July 28, 2015)(Approving a ten year lawyer at $350.00 per hour.); Curbelo

 et al., v. Mallard Cleaning Systems, LLC, Case No.: 6:14-cv-2103-Orl-37DAB, 2015 U.S. Dist.

 LEXIS 101982 (M.D. Fla. April 14, 2015)(Recommending $350 per hour in FLSA matter for a

 nine year lawyer and noting that this rate has been previously awarded in the Middle District);

 Jenkins et al., v. North Texas Maintenance, Inc. et al., Case No.: 2:12-cv-677-FTM-38DNT, 2013

 U.S. Dist. LEXIS 189786 (M.D. Fla. August 2, 2013)(approving rate of $350.00 in FLSA matter);

 Westberry v. William Joule Marine Trasp., Inc., Case No.: 8:12-cv-486-T-30TGW, 2013 U.S.




 4
   Citing Belloso, et. al. v. Asplundh Tree Expert Co., Case No.: 6:17-cv-2020-PBG-GJK (M.D.
 Fla. 2017)(certified collective action obtaining a jury verdict and judgment in the amount of
 $1,212,080 in unpaid overtime and liquidated damages); Dyer, et. al. v. M & M Asphalt
 Maintenance, Inc., Case No.: 6:15-cv-959-Orl-37KRS (M.D. Fla. 2015)(certified collective
 action); Gear, et. al. v. Vista Clinical Diagnostic, LLC., Case No.: 5:15-cv-495-Oc-41PRL (M.D.
 Fla. 2015)(certified collective action); Strickland, et. al. v. Wyndham Vacation Resorts, Inc., et.
 al., Case No.: 6:13-cv-1000-CEM-GJK (M.D. Fla. 2013)(uncertified collective action); Hmied,
 et. al. v. Timpano Acquisition, LLC., et. al., Case No.: 6:13-cv-1002-CEM-KRS (M.D. Fla.
 2013)(uncertified collective action); Goatache, et. al. v. Avis Budget Group, Inc., Case No.:
 6:14-cv-1437-CEM-TBS (M.D. Fla. 2015)(uncertified collective action).
                                                 7
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 8 of 24 PageID 1994



 Dist. LEXIS 85364 (M.D. Fla. May 30, 2013)(Approving $325.00 per hour for an eleven year

 lawyer in an FLSA case).5 In fact, Judge Kelly recently recommended $325.00 an hour for an

 eighteen year lawyer in an FLSA case. Taylor, et. al. v. C&L Towing and Transport, et. al., Case

 No.: 6:17-cv-01929-PGB-GJK (M.D. Fla. 2017)(Doc. 153)(Judge Kelly recommended $325.00 in

 an FLSA matter for an eighteen year lawyer). Thus, $325.00 is a reasonable hourly rate.

        Second, in 2009, in Shannon v. Saab Training, USA, LLC., Case No.: 6:08-cv-803-Orl-

 19DAB, 2009 WL 1773808 *6 (M.D. Fla. June 3, 2009), Judge Fawsett held that the prevailing

 hourly rates in the Orlando market for attorneys with seven or more years’ experience was $275.00

 per hour and up. Id.   $275.00 in 2009 would be $327.36 in 2019 utilizing the Department of

 Labor’s consumer price index calculator.6 Thus, a reasonable hourly rate for an attorney with

 seven or more years should be $327.00 per hour. Mr. Adams has been practicing law for 18 years.

 (See Adams Aff. at ¶ 6). Thus, $325.00 is a reasonable hourly rate.

        Third, Mr. Adams has been charging his paying clients $325.00 per hour for the past few

 years. (See Adams’ Aff. at ¶ 16); see also Dillard v. City of Greensboro, 213 F.3d 1347, 1354–55

 (11th Cir. 2000) (“What [the attorney] charges clients is powerful, and perhaps the best, evidence




 5
   The Court has awarded $300.00 per hour for attorneys with five to twelve years’ experience.
 See Andrike v. Maple Way Cmty., Inc., Case No.: 8:11-cv-1939-T-24AEP, 2013 U.S. Dist.
 LEXIS 63704, 2013 WL 1881135 *3 (M.D. Fla. May 3, 2013) (Court awarded $325.00 in an
 FLSA case for an attorney with twelve years of experience); Stevenson v. Second Chance Jai
 Alai, LLC, Case No.: 5:11-cv-496-Oc-37PRL, 2013 U.S. Dist. LEXIS 195454, 2013 WL
 12159448 *2 (M.D. Fla. June 17, 2013) (finding $300 a reasonable hourly rate for a ten year
 lawyer), adopted, 2013 U.S. Dist. LEXIS 195452, 2013 WL 12161811 (July 3, 2013); Valentin
 v. Castillo Paint & Collision Shop, Inc., Case No.: 8:16-CV-967-T-23TGW, 2016 U.S. Dist.
 LEXIS 161507, 2016 WL 6868175 *4 (M.D. Fla. Oct. 31, 2016), report and recommendation
 adopted 2016 U.S. Dist. LEXIS 160202, 2016 WL 6822647 (M.D. Fla. Nov. 18, 2016)(awarding
 an hourly rate of $300.00 to an attorney with five years of experience in employment litigation in
 an FLSA case where a default judgment was obtained by the plaintiff).
 6
   Visit the U.S. Bureau of Labor Statistics at: http://www.bls.gov/data/inflation_calculator.htm
 for CPI inflation calculator.
                                                 8
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 9 of 24 PageID 1995



 of his market rate; that is most likely to be what he is paid as ‘determined by supply and demand.’”)

 (quoting Blum v. Stenson, 465 U.S. 886, 895 n. 11 (1984)). Thus, $325.00 is a reasonable hourly

 rate.

         Finally, Mr. Adams has provided the affidavit of Mr. John Finnigan, managing partner and

 shareholder, of Finnigan Law. (See Finnigan Aff. at ¶ 5)(Exhibit “B”). Mr. Finnigan has been

 practicing for twenty-six years. (Id. at ¶ 4). He has extensive practice in employment and labor

 law representing both management-side and employee-side. (Id. at ¶¶ 5-8). He is board certified

 in Labor and Employment Law, and AV Rated by Martindale-Hubbell. (Id. at ¶ 9). He has

 firsthand knowledge of Mr. Adams’ experience, has reviewed the docket, has reviewed the file,

 and opines that a reasonable hourly rate of $325.00 is appropriate for Mr. Adams in this case. (See

 Finnigan Aff. at ¶¶ 19-22, 24, 28).

                 b.     Mr. Ryan LaBar

         Mr. LaBar has been practicing law for 15 years. (See LaBar Aff. at ¶ 5)(Exhibit “C”). He

 has served as lead counsel on numerous employment cases in state and federal courts. (Id. at ¶¶

 5, 7-8). He is a Partner of his own law-firm. (Id. at ¶ 6). Mr. LaBar has co-counseled numerous

 multi-plaintiff cases brought as collective action in violation of the Fair Labor Standards Act. (Id.

 at ¶ 9)(Adams Aff. at ¶ 14). He requests an hourly rate in the amount of $300.00.

         An hourly rate of $300.00 for Mr. N. Ryan LaBar, Esq is reasonable. First, Mr. LaBar’s

 requested hourly rate of $300.00 as a fifteen (15) year attorney is consistent with awards for

 attorneys with similar experience in the Middle District of Florida. See e.g. Townsend, Case No.:

 5:14-cv-611-Oc-34PRL, 2015 U.S. Dist. LEXIS 101113 *4 (Approving 10 years lawyer at

 $350.00 per hour.); Curbelo et al., Case No.: 6:14-cv-2103-Orl-37DAB, 2015 U.S. Dist. LEXIS

 101982)(Recommending $350 per hour in FLSA matter for a nine year lawyer and noting that this



                                                  9
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 10 of 24 PageID 1996



  rate has been previously awarded in the Middle District); Westberry, Case No.: 8:12-cv-486-T-

  30TGW, 2013 U.S. Dist. LEXIS 85364 (Approving $325.00 per hour for an eleven year lawyer

  in an FLSA case); Andrike, Case No.: 8:11-cv-1939-T-24AEP, 2013 WL 1881135 *3 (Court

  awarded $325.00 in an FLSA case for an attorney with twelve years of experience); Stevenson,

  Case No.: 5:11-cv-496-Oc-37PRL, 2013 U.S. Dist. LEXIS 195454, 2013 WL 12159448 *2 (M.D.

  Fla. June 17, 2013) (finding $300 reasonable hourly rate for 10-year lawyer); Valentin, Case No.:

  8:16-CV-967-T-23TGW, 2016 WL 6868175 *4 (M.D. Fla. Oct. 31, 2016), report and

  recommendation adopted 2016 U.S. Dist. LEXIS 160202, 2016 WL 6822647 (M.D. Fla. Nov. 18,

  2016)(awarding an hourly rate of $300.00 to an attorney with five years of experience in

  employment litigation in an FLSA case where a default judgment was obtained by the plaintiff).

  Thus, $300.00 is a reasonable hourly rate.

         Second, as previously cited, in 2009 Judge Fawsett held that the prevailing hourly rates in

  the Orlando market for attorneys with seven or more years’ experience was $275.00 per hour and

  up. Shannon, 2009 WL 1773808 at *6. Utilizing the Department of Labor’s consumer price index

  calculator, $275.00 in 2009 would be $327.36 in 2019.7 Thus, a reasonable hourly rate for an

  attorney with seven or more years should be $327.00 per hour. Mr. LaBar has been practicing law

  for 15 years. (See LaBar Aff. at ¶ 5). Thus, $300.00 is a reasonable hourly rate.

         Third, Mr. LaBar charges paying clients $300.00 per hour for his services. (See LaBar Aff.

  at ¶ 12); see Dillard, 213 F.3d at 1354–55 (“What [the attorney] charges clients is powerful, and

  perhaps the best, evidence of his market rate; that is most likely to be what he is paid as ‘determined

  by supply and demand.’”). Thus, $300.00 is a reasonable hourly rate.




  7
    Visit the U.S. Bureau of Labor Statistics at: http://www.bls.gov/data/inflation_calculator.htm
  for CPI inflation calculator.
                                                    10
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 11 of 24 PageID 1997



         Finally, Mr. LaBar has provided the affidavit of Mr. John Finnigan, managing partner and

  shareholder, of Finnigan Law. Mr. Finnigan is an experienced labor and employment attorney.

  (See Finnigan Aff. at ¶¶ 4-8). He is board certified in Labor and Employment Law and AV Rated

  by Martindale-Hubbell. (Id. at ¶ 9). He has firsthand knowledge of Mr. LaBar’s experience, has

  reviewed the docket, has reviewed the file, and opines that a reasonable hourly rate of $300.00 is

  appropriate for Mr. LaBar in this case. (See Finnigan Aff. at ¶¶ 19-22, 24, 28).

                 c.     Mrs. Judith Cane

          Mrs. Judith (“Judy”) Cane has trained and worked as a paralegal since 1999. (See Adams’

  Aff. at ¶ 17). She has extensive experience in both state and federal court litigation. Id. Mrs.

  Cane has been lead paralegal on numerous multi-party and collective action brought pursuant to

  the Fair Labor Standards Act. See Belloso, Case No.: 6:17-cv-2020-PBG-GJK (M.D. Fla.

  2017)(certified collective action); Dyer, Case No.: 6:15-cv-959-Orl-37KRS (M.D. Fla.

  2015)(certified collective action); Gear, Case No.: 5:15-cv-495-Oc-41PRL (M.D. Fla.

  2015)(certified collective action); Strickland, Case No.: 6:13-cv-1000-CEM-GJK (M.D. Fla.

  2013)(uncertified collective action); Hmied, Case No.: 6:13-cv-1002-CEM-KRS (M.D. Fla.

  2013)(uncertified collective action); Goatache, Case No.: 6;14-cv-1437-CEM-TBS (M.D. Fla.

  2015)(uncertified collective action). This Honorable Court has previously awarded Mrs. Cane

  $105.00. See LeBlanc v. USG7, LLC., Case No.: 6:12-cv-1235-Orl-41TBS (M.D. Fla. 2012)(Docs.

  100, 101, 102). This award is consistent with paralegals of similar training and experience. See

  Knight v. Paul & Ron Enter., Inc., Case No.: 8:13-cv-310-T-36EAJ, 2015 U.S. Dist. LEXIS 65245,

  2015 WL 2401504, at *4 (M.D. Fla. May 18, 2015) (awarding an hourly rate of $105.00 for a

  paralegal with more than ten years of experience). Finally, Mr. Finnigan opines that based on Mrs.




                                                  11
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 12 of 24 PageID 1998



  Cane’s experience and the work performed in this case, that $105.00 is a reasonable hourly rate.

  (See Finnigan Aff. at ¶ 28).

           2.      Reasonable Hours Expended

           The Sales Coordinators’ counsel has maintained time records of the claimed fees sought.

  (See Adams Aff. at ¶ 18). The time records for LaBar & Adams are provided with this motion.

  (See Adams Aff. at ¶ 18).

           Excessive, redundant, or otherwise unnecessary hours have been excluded. (See Adams

  Aff. at ¶ 19). The Sales Coordinators’ counsel has excluded time which arguably could be

  categorized as administrative or secretarial. (See Id.). They have also excluded time spent on Mr.

  Reese’s tortious interference claim which arguably may not be inextricably intertwined with the

  FLSA Collective Action. (See Id.). The tortious interference time was excluded from this fee

  petition even though Judge Mendoza had ruled that it arose out of the same common nucleus of

  operative facts as the FLSA claims. (See Doc. 104 at 8-9). Thus, The Sales Coordinators’ counsel

  has excluded 87.6 total hours for $21,412.00. (See Adams Aff. at ¶ 19).

           Pursuant to its exercising of billing judgment, the following chart outlines the reasonable

  attorney’s fees based on reasonable hourly rates and reasonable hours that LaBar & Adams has

  expended on behalf of the Sales Coordinators in obtaining the settlement of these consolidated

  cases:

                Name               Hourly Rate             Hours Expended                  Total
   Scott C. Adams, Esq.               $325.00                    699.0                 $227,175.00

   N. Ryan LaBar, Esq.                $300.00                    50.0                   $15,000.00

   Judith Cane                        $105.00                     385                   $40,425.00

   Total                                                                               $282,600.00



                                                   12
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 13 of 24 PageID 1999



         3.      Other Considerations

                 a.      Skill Required to Perform the Legal Services

         The Sales Coordinators’ counsel has the required skill to be successful in these difficult

  misclassification off-the-clock collective actions. (See Finnigan Aff. at ¶23). Off-the-clock cases

  are inherently difficult to prove. See e.g. Alewel v. Dex One Serv., 2014 WL 502349, 2014 U.S.

  Dist. LEXIS 15493 *6 (D. Kan. Feb. 7, 2014)(“This case involved the factually complicated off-

  the-clock claims that are difficult to prove.”). This is because Synergy failed to maintain accurate

  time records required pursuant 29 U.S.C. § 211(c).8 Thus, in such cases the employees must

  “recreate” the fact they performed the uncompensated overtime work and the time of such work

  through other evidence- both direct and circumstantial.         This is often difficult since most

  employees rarely maintain work related documents or evidence demonstrating the work

  performed. Anderson v. Mt. Clemens Pottery, Co., 328 U.S. 680, 687 (1946)(“Employees seldom

  keep such [time] records themselves, even if they do, the records may be and frequently are

  untrustworthy.”). This makes proving the amount of the overtime worked, (i.e. damages), also

  difficult. Id. (recognizing that when there are no time records that the damages will lack exactness

  and precision). LaBar & Adams utilized its skill and experience to initiate a litigation strategy that

  addressed these difficult issues. As an example, it obtained partial summary judgement on the

  issue of Synergy’s recordkeeping violation. (Reese at Doc. 104 at 33-36).9 In doing so, it obtained

  a ruling that the burden of proof outlined in Anderson would apply at trial to the Sales

  Coordinators’ claims prior to November 2016. (Id. at 35-36). This allowed the Sales Coordinators

  to argue Synergy’s recordkeeping violation in settlement discussions and posit that the Sales



  8
    The Supreme Court and subsequent case law have recognized this difficulty by addressing the
  burden of proof in such cases. See Anderson v. Mt. Clemens Pottery, Co., 328 U.S. 680 (1946).
  9
    Synergy obviously defended against such motion. (Reese at Doc. 89).
                                                   13
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 14 of 24 PageID 2000



  Coordinators could argue to a jury that they should not be penalized for the inability to prove the

  precise extent of the uncompensated work. Counsels’ strategy was successful as evidenced by the

  settlement in which each Sales Coordinator will receive payment that will compensate them for

  every overtime hour they claimed to have worked. The Sales Coordinators’ counsel has the

  required skill to be successful in developing the record to call into question Synergy’s

  classification of the Sales Coordinators as exempt from the FLSA. This was essential to the

  misclassification class because without the development of such evidence, the Sales Coordinators

  in this class could be found to be exempt and not entitled to any overtime. Counsels’ strategy was

  successful on this issue as evidenced by the settlement in which each Sales Coordinator will

  receive payment that will compensate them for every overtime hour they claimed to have worked.

         The Sales Coordinators’ counsel also has the required skill to be successful in maintaining

  this off-the-clock collective action. Unlike other collective actions, in an off-the-clock collective

  action courts often require evidence of a company policy or practice. Compare Lay v. Gold’s Gym

  International, Inc., 2013 WL 5595956, 2013 U.S. Dist. LEXIS 144264 *14-17 (W.D. Tex. Oct. 4,

  2013)(conditional certification appropriate were evidence supported a de facto regional policy

  encouraging off-the-clock work) with Prizmic v. Armour Inc., 2006 WL 16621645, 2006 U.S. Dist.

  LEXIS 42627 *7-8 (E.D.N.Y. June 12, 2006)(conditional certification denied where evidence did

  not support that plaintiffs were subject to a common policy). LaBar & Adams was able to marshal

  the necessary evidence to not only conditionally certify the case against opposition, but to strongly

  defend against a motion for decertification. This allowed the Sales Coordinators to argue in

  settlement discussions that the case will be proceeding to trial as a collective action with Synergy

  having the risk of a verdict being entered against it for fifteen Sales Coordinators rather than just

  two Sales Coordinators.



                                                   14
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 15 of 24 PageID 2001



         Finally, the Sales Coordinators’ counsel had the required skill to be successful in sifting

  through the evidence, applying the appropriate regulations, and ultimately causing over $40,000.00

  in unpaid overtime and liquidated damages to be paid to Sales Coordinators, (see Synergy’s

  Response to Request for Admissions Nos. 10, 11)(Exhibit “D”), to include Sales Coordinators that

  are not part of this case, based on the evidence marshalled.10 On June 27, 2018, Mr. Ward filed

  his original motion for class certification demonstrating Synergy’s violation of the FLSA by

  miscalculating the Sales Coordinator’s overtime wages. (Ward at Doc. 24 at 13-15). The motion

  conclusively demonstrated that Mr. Reese and Mr. Kennedy were not paid overtime in accordance

  with the FLSA. (See Ward at Doc. 24-2; Doc. 24-3). Thirty days later, Synergy issued checks to

  all affected Sales Coordinators. (See e.g. Doc. Ward at 37-1). Synergy’s Corporate Representative

  testified that the Reese and Ward filings led Synergy to take a closer look at its payroll records and

  discovered the flaw. (Corp. Rep. Depo. at 117:11-118:5)(Exhibit “E”). The skill and effort of

  LaBar & Adams led to the recovery of a substantial amount of unpaid overtime wages to numerous

  Sales Coordinators that did not even participate in this case.

                 b.      Preclusion of Other Employment by Attorney

         LaBar & Adams was also precluded from taking other cases as a result of this litigation

  which is evident by the amount of time spent on the case. (See Adams Aff. at ¶ 20). These cases

  were not able to be settled until more than thirty (30) months from the date Reese was initially

  filed. (Compare Reese Doc. 2 with Doc. 106). Mr. Adams has spent 699 in billable hours over

  the past thirty (30) months on this case. That averages to approximately six (6) billable hours for




  10
    This $40,000.00 paid to Sales Coordinators is outside the settlement in this case. Such
  payments are over and above what any Sales Coordinator is receiving pursuant to the settlement
  agreement.
                                                   15
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 16 of 24 PageID 2002



  each and every week for 120 weeks.11 The average lawyer in Florida bills twenty-five (25) hours

  a    week.       (See   BAR     SURVEY     LOOKS     AT    LAW     FIRM    ECONOMICS     available

  https://www.floridabar.org/the-florida-bar-news/bar-survey-looks-at-law-firm-economics

  (“Florida lawyers report spending an average of 50 hours in the office each week … and billing

  25 of those hours.”). As demonstrated, this case required Mr. Adams to spend on average twenty-

  five (25) percent of the typical billable hours per week on this matter. LaBar & Adams, P.A. was

  thus required to and did refuse to take cases that it otherwise could have handled.

                  c.      Novelty and Difficulty of Issues in the Case

           This case presented numerous novel and difficult issues. First, there was the issue of 29

  U.S.C. § 207(i) defense to liability. (See Reese Doc. 104 at 19-25). Sales Coordinators’ counsel

  was able to obtain summary judgment on this issue. Second, there was the issue of 29 U.S.C. §

  259 defense to liability. Again, Sales Coordinators’ counsel was able to obtain summary judgment

  on this issue. Third, the issue of proving the Sales Coordinators’ damages without time records

  was presented. Sales Coordinators’ counsel was able to also obtain partial summary judgment on

  Synergy’s recordkeeping violation and the Sales Coordinators’ burden of proof on damages at

  trial.   Finally, there is the issue of the Administrative Exemption. While Sales Coordinators’

  counsel was unable to obtain summary judgment on this issue, the evidence marshalled was

  sufficient to convince Synergy to pay the Sales Coordinators for all the overtime hours they

  claimed to have worked.




  11
    This assumes that Mr. Adams did not take any days or weeks off for holidays or vacations
  which he did. As an example, only, LaBar & Adams is closed every year for two weeks at
  Christmas & New Years, as well as, one week at the Fourth of July. During this block leave all
  staff receives paid time off.
                                                  16
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 17 of 24 PageID 2003



                 d.     Societal Importance of Rights Vindicated

         It is appropriate to consider the societal importance of the rights vindicated. See Villano v.

  City of Boynton Beach, 254 F.3d 1302, 1306 (11th Cir. 2001)(Court recognized that the benefit to

  the public interest should be considered in awarding attorney’s fees.). It is clear that the FLSA

  vindicates important societal rights. See e.g. Perez v. Carey Intern., Inc., No. 06–22225–CIV,

  2008 WL 4490750 * 14 (S.D.Fla. Sept.26, 2008) (“I also recognize the strong public interest

  served by the private enforcement of the FLSA and other civil rights laws and the role served by

  attorney fee awards to ensure the private enforcement of these laws.”). As the Supreme Court has

  observed, the FLSA was enacted to protect workers from substandard wages, oppressive working

  conditions, and to remedy labor conditions that are detrimental to the maintenance of the minimum

  standard of living necessary for health, efficiency, and the general well-being of America’s work

  force See Barrentine v. Arkansas-Best Freight System, Inc., 450 U.S. 728, 739 (1981). These are

  rights fundamental to the well-being of our Country. Mr. Reese and Mr. Ward vindicated these

  rights by recovering $100,000.00 in unpaid overtime for fifteen (15) Sales Coordinators, as well

  as, an additional $40,000.00 for those Sales Coordinators Synergy issued overtime pay checks to

  as a result of Mr. Reese and Mr. Ward’s filings.

  C.     Reasonable Attorney Expenses

         The Sales Coordinators request an award of reasonable attorney expenses. (See Adams Aff.

  at ¶ ¶ 23, 24). Attorney expenses can be recoverable under 29 U.S.C. § 216(b) as attorney’s fees.

  Calderon v. Witvoet, 112 F.3d 275, 276 (7th Cir. 1997); Wales v. Jack M. Berry, Inc., 192

  F.Supp.2d 1313, 129 (M.D. Fla. 2001), Lockwood v. CIS Services, LLC., Case No.: 3:16-cv-965-

  J-PDB, 2019 WL 2226126 *21 (M.D. Fla. May 3, 2019), adopted 2019 WL 3383628 (M.D. Fla.

  June 13, 2019). Such attorney expenses include travel, meals, lodging, photocopying, long-



                                                  17
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 18 of 24 PageID 2004



  distance telephone calls, computer legal research, postage, courier service, mediation, exhibits,

  document scanning, and visual equipment. Wales, 192 F.Supp.2d at 129 (cases cited therein). The

  Sales Coordinators seek to recover the following reasonable attorney expenses:


                          Description                                   Amount
               Mediation-James G. Brown, Esq.                            $618.75
               Mediation-Carlos Burruezo, Esq.                          $1,340.00
                Travel to Palm Bay, Florida to
                  interview Mr. Ronald Ward                               $94.60
             (175.2 miles at 5412 cents per mile)
             Copies13 of Collective Notice-Ward                           $37.50
              (250 pages at 15 cents per page)14
             Envelopes- Collective Notice-Ward                             $7.05
                   (47 envelopes at 15 cents)
         Postage for Mailing Collective Notice-Ward                       $51.50
              (47 envelopes with $1.10 postage)
        Return Envelopes for Collective Notice-Ward                        $7.05
           (47 envelopes at 15 cents per envelope)
       Postage-Return Envelopes for Collective Notice-                    $25.85
          Ward (47 envelopes with 55 cent postage)
              Copies of Collective Notice-Reese                            $9.00
                 (60 pages at 15 cents per page)
             Envelopes Collective Notice- Reese                            $1.80
                   (12 envelopes at 15 cents)
         Postage for Mailing Collective Notice-Reese                      $13.20
              (12 envelopes with $1.10 postage)
        Return Envelopes for Collective Notice-Reese                       $1.80
           (12 envelopes at 15 cents per envelope)
       Postage-Return Envelopes for Collective Notice-                     $6.60
          Reese (12 envelopes with 55 cent postage)
            Travel to Jennifer Brennan Deposition                        $112.52
               (194 miles at 5815 cents per mile)
        Meal- Lunch during Corporate Representative                       $10.01
                          Deposition
            Parking at Mediation- Kay Wolf, Esq.                          $18.00

  12
     This is the 2018 IRS mileage rate.
  13
      Copies are also awardable pursuant to 28 U.S.C. § 1920(4).
  14
     15 cents per page for photocopy costs is reasonable. See Perkins v. Tolen, Case No.: 3:10-cv-
  851-J-37TEM, 2012 WL 3244512 *3 (M.D. Fla. July 13, 2012)(“Within the Middle District of
  Florida, and the Eleventh Circuit generally, there is a broad consensus that the reasonable market
  rate for copies is $.10 to $.15 cents.”).
  15
      This is the 2019 IRS mileage rate.
                                                 18
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 19 of 24 PageID 2005



                   Expert Fee Affidavit16                                 $1,750.00
                           Total                                          $4,105.23

         It is acknowledged that some Courts have reasoned that attorney expenses are not

  recoverable because they are not recoverable as “costs” pursuant to 28 U.S.C. § 1920. See e.g.

  Lockwood, 2019 WL 2226126 *22, n. 32 (cases cited therein). Such reasoning should be rejected

  in this case because the Sales Coordinators are not requesting “attorney expenses” as “costs of the

  action” under 29 U.S.C. § 216(b) which are limited to 28 U.S.C. § 1920. See Mock v. Bell

  Helicopter Textron, Inc., 456 Fed.Appx. 799, 802(11th Cir. Jan. 27, 2012). Rather, they are being

  requested pursuant to “reasonable attorney’s fees” under 29 U.S.C. § 216(b). See Lockwood, 2019

  WL 2226126 *21, n. 29. The Eleventh Circuit’s reasoning in Mock supports such an award. Mock

  v. Bell Helicopter Textron, Inc., 456 Fed.Appx. 799 (11th Circ. Jan. 27, 2012).

         In Mock, the Court held that the District Court did not err when it did not award travel

  expenses as “costs of the action” pursuant to 29 U.S.C. § 216(b) because such are limited to 28

  U.S.C. § 1920. Mock, 456 Fed.Appx. at 802. However, in addressing whether such should have

  been awarded as “attorney’s fees,” rather than “costs,” the Court did not reason that such could

  not be awarded because of 28 U.S.C. § 1920. Rather, the Court reasoned that the District Court

  did not err in refusing to award such because travel expenses were not reasonable.17 Mock, 456



  16
     Daniel-Rivera v. Everglades College, Case No.: 16-CIV-600444, 2017 WL 5197509 *8 (S.D.
  Fla. June 15, 2017)(expert witness fee awarded as attorney expense).
  17
     In concluding that the District Court did not err in refusing to allow travel expenses as
  attorney’s fees, the Mock Court stated:

         With respect to the travel expenses, it follows from the district court's finding that
         outside-market counsel was unnecessary, that the outside-market counsel's travel
         and meal expenses—which Mock would not have incurred had he hired local
         counsel—should not be awarded as part of Mock's attorneys' fees.”

  Mock, 456 Fed.Appx. at 802.


                                                   19
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 20 of 24 PageID 2006



  Fed.Appx. at 802. Thus, Mock authorizes such awards as attorney’s fees as long as they are

  reasonable. Id. This is consistent with other Circuit Courts that have addressed the issue. See e.g.

  Calderon, 112 F.3dat 276; Herold v. Hajoca Corp., 864 F.2d 317, 323 (4th Cir. 1988); West v.

  Nabors Drilling USA, Inc., 330 F.3d 379, 395-96 (5th Cir. 2003).

         The mediation costs expended in Reese and Ward are reasonable. First, these mediations

  were Court Ordered. Second, the Parties selected and agreed to the mediators and their respective

  hourly rates and charges. Finally, mediation costs are the type of cost typically paid for by paying

  clients. (See Finnigan at ¶¶ 34, 35). Thus, this is a reasonable attorney expense that should be

  included in a reasonable attorney fee.

         The costs of envelopes, copies, and postage for mailing the Collective Notification and

  Opt-In forms are also reasonable. First, the Court sanctioned and authorized the mailing. Second,

  such mailings are incidental and necessary in the representation of a collective action. To provide

  notice to the putative collective members is essential component of two-tiered process outlined in

  Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208 (11th Cir. 2001). Third, the costs themselves are

  reasonable as $.15 cents was billed as expense for copies and envelopes; and current postage rates

  were applied- $1.10 (two stamps) for mailing the notice and $.55 cents for the pre-stamped return

  envelope. Finally, copy costs and postage charges are the type of costs typically paid for by paying

  clients. (See Finnigan at ¶¶ 34, 35). Thus, this is a reasonable attorney expense that should be

  included in a reasonable attorney fee.

         The travel to Jennifer Brennan’s deposition is also reasonable. First, she is a material

  witness as a collective member. Second, Synergy noticed and took the deposition in Tampa,

  Florida. Third, the charge is the IRS mileage rate for 2019. Finally, travel costs, such as mileage,




                                                  20
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 21 of 24 PageID 2007



  are the type of costs typically paid for by paying clients. (See Finnigan at ¶¶ 34, 35). Thus, this is

  a reasonable attorney expense that should be included in a reasonable attorney fee.

         The meal and parking expenses are also reasonable. First, the meal occurred in the middle

  of the Corporate Representative’s deposition that commenced at 9:57a.m. and ended at 4:51p.m.

  Thus, Sales Coordinators’ counsel was limited to eating within the vicinity of the deposition.

  Second, parking was the result of attending an all-day mediation agreed to by the parties.

  Furthermore, travel costs, such as meals and parking, are the type of costs typically paid for by

  paying clients. (See Finnigan at ¶¶ 34, 35).

         Finally, expert witness fees are also reasonable. First, it is essential to have an expert opine

  to the reasonableness of hourly rates, hours spent, and attorney expenses so that the Court can

  make a more informed decision and that such expenses need not be absorbed by counsel. Second,

  the hourly rate charged by Mr. Finnigan is reasonable based on his qualification and experience.

  (See Finnigan at ¶¶ 3-10, and pg. 11). Thus, this is a reasonable attorney expense that should be

  included in a reasonable attorney fee.

  D.     Costs

         “[C]osts of the action” are also recoverable from Synergy pursuant to the FLSA. 29 U.S.C.

  § 216(b). Such costs are those enumerated in 28 U.S.C. § 1920. The Sales Coordinators request

  the award of the following costs pursuant to 28 U.S.C. § 1920:

                     Description                                        Amount

                  Reese Filing Fee                                      $424.35

                   Ward Filing Fee                                      $400.00

        Reese Service of Process for Synergy                             $55.00

        Ward Service of Process for Synergy                              $60.00


                                                   21
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 22 of 24 PageID 2008



    Service of Process Witness-Rob Thompson                            $149.70
               (Synergy Supervisor)
            Reese Deposition Transcript                                $357.15

              Kelly Beem Deposition                                    $390.78
       (Synergy Human Resources Manager)
             Jamie Sawyer Deposition                                   $764.25
         (Synergy Supervisor/Corp. Rep.)
        Corporate Representative Deposition                           $1,577.75
                  (Scott McPhail)
             Rob Thompson Deposition                                   $743.11
               (Synergy Supervisor)
             John Sheffield Deposition                                 $787.80
               (Synergy Supervisor)
            Joshua Kennedy Deposition                                  $479.85
                (Sales Coordinator)
              Thomas Lee Deposition                                    $369.00
                (Sales Coordinator)
                 Jennifer Brennan                                      $581.00
                (Sales Coordinator)
                       Total                                          $7,139.74


         The foregoing costs were reasonably expended in prosecuting this case and are reasonable.

  (See Adams Aff. at ¶ ¶ 25, 26); (See also Finnigan at ¶¶ 36). The depositions consist of: (1) four

  of the Sales Coordinators - Reese, Kennedy, Lee, and Brennan; (2) the Supervisor of the Sale

  Coordinators at Synergy’s Orlando location- Rob Thompson; (3) the Supervisor of the Sale

  Coordinators at Synergy’s Daytona location-John Sheffield; (4) Synergy’s human resources

  manager- Kelly Beem; and (5) Synergy’s Corporate Representatives- Scott McPhail and Jamie

  Sawyer. These depositions were reasonably obtained to investigate Synergy’s policies with

  regards to the Fair Labor Standards, the implementation of such policies by supervisors, the factual

  experiences of the Sales Coordinators with regards to the policies, and prepare the case for trial.




                                                   22
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 23 of 24 PageID 2009



  E.     Post-Judgment Interest on Attorney’s Fees and Costs

         The Sales Coordinators also request an award of post-judgment interest on the attorney’s

  fees and costs. “It is appropriate to impose post-judgment interest on awards of attorney’s fees

  and costs in an FLSA case.” Martinec v. Party Line Cruise Co., 350 Fed.Appx. 406, 407 (11th Cir.

  Oct. 28, 2009). Sales Coordinator’s request post-judgment interest on the attorney’s fees and costs

  “at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the

  Board of Governors of the Federal Reserve System, for the calendar week preceding the date of

  judgment.” 28 U.S.C. § 1961.


                                       III.   CONCLUSION

         WHEREFORE, the Sales Coordinators request this Honorable Court to enter an Order and

  direct the clerk to enter judgment against Synergy for an: (1) award of attorney fees in the amount

  of $282,600.00; (2) award of attorney expenses in the amount of $4,105.23; (3) an award of costs

  in the amount of $7,139.74; and (4) grant any other relief the Court deems equitable and just under

  the facts and circumstances.

                                                       Respectfully submitted,


  Dated: April 30, 2020                                /s/ Scott C. Adams
                                                       SCOTT C. ADAMS, ESQ.
                                                       Florida Bar No.: 0573442
                                                       sadams@labaradams.com
                                                       N. RYAN LABAR, ESQ.
                                                       Florida Bar No.: 0010535
                                                       rlabar@labaradams.com
                                                       LABAR & ADAMS, P.A.
                                                       2300 East Concord Street
                                                       Orlando, Florida 32803
                                                       (407) 835-8968 (phone)
                                                       (407) 835-8969 (facsimile)




                                                  23
Case 6:17-cv-01574-CEM-GJK Document 119 Filed 04/30/20 Page 24 of 24 PageID 2010



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I presented the foregoing to the Clerk of the court for filing and

  uploading to the CM/ECF system which will send a notice of electronic filing to the following:

  Rene M. Fix, Esq. Orr Cook at rfix@orrcook.com and Kim Bouchard-Chaimowiz, Esq., Orr Cook

  at kbouchard@orrcook.com. I further certify that I mailed the foregoing document and the notice

  of electronic filing by first-class mail to the following non-CM/ECF participants: None, this 30th

  day of April 2020.



                                                      /s/ Scott C. Adams
                                                      SCOTT C. ADAMS, ESQ.




                                                 24
